MEMORANDUM **
We need not state the facts of this case as they are known to the parties. Although we conclude that the appellant was in custody, we find that his statement that he possessed guns was voluntarily made and was not the result of interrogation or other coercion. See United States v. Allen, 699 F.2d 453, 459 (9th Cir.1982). Moreover, the guns were admissible because the exclusionary rule applicable to statements obtained in violation of Miranda does not extend to non-testimonial evidence that is seized as a result of unwarned, but voluntary, statements. See United States v. Patane, — U.S. -, 124 S.Ct. 2620, 2630, 159 L.Ed.2d 667 (2004). Further, we conclude that the district court did not clearly err in determining that the appellant voluntarily consented to the search of his apartment. See United States v. Morning, 64 F.3d 531, 533 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.